Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Notice of Allowance is in response to Applicant’s Remarks/Amendments filed 05/14/2021. The amendments have been entered and, accordingly, claims 2 and 4 are allowed (see Examiner’s Reasons for Allowance, below).

Examiner’s Amendment
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 4 (amended)
In lines 9-10, replace “…and an inner side of second plate member…” with --- and an inner side of the second plate member ---.

Allowable Subject Matter
Claims 2 and 4 are allowed.
The following is an Examiner’s statement of reasons for allowance:
The prior art of record does not anticipate nor render obvious the combination set forth in claim 4, and specifically does not teach or suggest “…a completely flat wick structure…the wick structure internally defining an evaporating section and at least two condensing sections; the at least two condensing sections being respectively extended from two opposite ends of the evaporating section; the wick structure being provided with a composite groove, having a first groove segment, a second groove segment and a third groove segment; the first groove segment, the second groove segment and the third groove segment in communication with each other and extended through a top side and a bottom side of the wick structure, the first groove segment disposed on a central section and extending through the evaporating section, the second groove segment and the third groove segment respectively communicating with the first groove segment and extending through the at least two condensing sections; wherein the composite grooves has no bendings, a width dimension of the composite groove gradually increases from a lesser width at a junction with the first groove segment to a greater width in the second groove segment and the third groove segment, two sides of the completely flat wick structure are respectively and entirely attached to an inner side of the first plate member and an inner side of second plate member...”
The closest prior art of record (US 2013/0025829 to Huang) does not teach or suggest a completely flat wick structure, the composite groove comprising no bendings and two sides of the completely flat wick structure being respectively and entirely attached to an inner side of the first plate member and an inner side of second plate member. Specifically, Huang’s wick is intended to be bent and being separated from the inner surface of the top plate. Although Huang teachings are similar, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to have the features of the independent claim. Thus, for at least the aforementioned reasons, the prior art of record neither anticipates nor renders obvious the present invention as set forth in independent claim 4. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018.  The examiner can normally be reached on 10:00am - 6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        


/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763